Citation Nr: 0019571	
Decision Date: 07/26/00    Archive Date: 07/31/00

DOCKET NO.  99-06 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to an increased rating for traumatic arthritis of 
the cervical spine and postoperative residuals of 
diskectomies at C4-5 and C5-6, currently evaluated 40 percent 
disabling.  

Entitlement to an increased rating for residuals of a brain 
concussion, with headaches, dizzy spells, and anxiety, 
currently evaluated 30 percent disabling.  

Entitlement to an increased rating for left carpal tunnel 
syndrome, currently evaluated 10 percent disabling.  

Entitlement to an increased rating for right carpal tunnel 
syndrome, currently evaluated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1943 to November 
1945.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Hartford, Connecticut, 
in December 1998 which denied the claimed benefits.  

The Board notes that a rating decision in November 1996 
denied a total disability rating based on individual 
unemployability; the veteran was notified of that 
determination.  Communication was next received from the 
veteran in May 1998, when he filed a claim for increased 
ratings for his service-connected disabilities.  However, in 
an Informal Hearing Presentation dated in November 1999, the 
veteran's representative appears again to have raised the 
issue of the veteran's entitlement to a total disability 
rating based on individual unemployability.  Accordingly, the 
representative's comments are referred to the RO for 
appropriate consideration.  


REMAND

The veteran was afforded VA orthopedic and neurological 
examinations in June 1998.  The orthopedic examiner's report 
was confined to the veteran's cervical spine disability; it 
did not address his bilateral carpal tunnel syndrome.  
Further, that examiner did not comment on the functional 
impairment caused by any of the disabilities.  The 
neurological examiner's report provided neurological clinical 
findings regarding the veteran's upper and lower extremities, 
but it too did not provide specific clinical findings 
regarding impairment due to his bilateral carpal tunnel 
syndrome.  

In addition, a psychiatric examination was conducted in July 
1998.  That examiner primarily discussed a conversation he 
had had with the veteran's sister about her observations of 
him and his lifestyle; the report contains few clinical 
findings or observations by the examiner, however, 
particularly in terms of the criteria set forth in the 
General Rating Formula for evaluating mental disorders.  

Accordingly, because the 1998 examinations do not provide 
adequate information to evaluate the veteran's service-
connected disabilities, a Remand is required to obtain that 
information.  38 C.F.R. §§ 4.2, 19.9(a) (1999).  

Therefore, this case is REMANDED for the following additional 
actions:  

1.  With any needed signed releases from the 
veteran, the RO should request copies of up-to-date 
records of any examination or treatment, VA or non-
VA, that the veteran has received for his service-
connected disabilities that are not already of 
record.  All records so received should be 
associated with the claims folder.  

2.  The RO should then schedule the veteran for 
orthopedic, neurological, and psychiatric 
examinations.  The claims file must be made 
available to and be reviewed by the examiners in 
conjunction with their examinations.  All special 
tests deemed by the examiners to be necessary 
should be completed.  The examiners' reports should 
set forth in detail all current symptoms and 
pertinent clinical findings regarding the veteran's 
service-connected cervical spine arthritis and 
diskectomy residuals; bilateral carpal tunnel 
syndrome; and residuals of a brain concussion with 
headaches, dizzy spells, and anxiety.  
Consideration should be given to any loss due to 
reduced or excessive excursion, or due to decreased 
strength, speed, or endurance, as well as any 
functional loss due to absence of necessary 
structures, deformity, adhesion, or defective 
innervation.  In particular, the examiners should 
comment on any functional loss due to weakened 
movement, excess fatigability, incoordination, or 
pain on use or during flare-ups, and should state 
whether any pain claimed by the appellant is 
supported by adequate pathology, e.g., muscle 
spasm, and is evidenced by his visible behavior, 
e.g., facial expression or wincing, on pressure or 
manipulation.  The examiners' inquiry in this 
regard should not be limited to muscles or nerves, 
but should include all structures pertinent to 
movement of the joint in question.    It is 
important for the examiners' reports to include a 
description of the above factors that pertain to 
functional loss due to the service-connected 
disabilities that develops on use.  If feasible, 
the examiner should attempt to quantify and portray 
the above findings in terms of additional loss of 
motion of the affected joint.  All opinions 
expressed should be supported by reference to 
pertinent evidence.  

3.  Upon completion of the requested development of 
the record, the RO should again consider the 
veteran's claims.  If any action taken remains 
adverse to the veteran, he and his accredited 
representative should be furnished with a 
supplemental statement of the case and should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



